Concurring Opinion by
MOON, C.J.
I agree with the majority that neither the firearms nor the defendant’s statement concerning the firearms were admissible at trial because both constituted evidence derived from the exploitation of an unlawful search warrant and, therefore, were tainted by that prior illegality. I write separately to emphasize my strong belief that, in light of the foregoing disposition, there is ho reason to address the issue whether the defendant’s Fifth Amendment right against self-inerimi-nation was violated on the alternative ground that the police questioning of him exceeded the scope of his Miranda waiver. See separate opinion of Acoba, J.
It is well-settled that important questions regarding the interpretation of constitutional provisions should ordinarily be decided only where such decisions are necessary to the resolution of a ease. See State v. Bumanglag, 63 Haw. 596, 615, 634 P.2d 80, 93 (1981); Alfapada v. Richardson, 58 Haw. *402276, 278, 567 P.2d 1239, 1241 (1977); Smith v. Smith, 56 Haw. 295, 305, 535 P.2d 1109, 1116 (1975); State v. Marley, 54 Haw. 450, 457, 509 P.2d 1095, 1101 (1973). We should be reluctant to address constitutional questions when it is not necessary to so do. See Doe v. Roe, 67 Haw. 63, 67, 677 P.2d 468, 471 (1984) (“Where cases can be decided on grounds other than on a constitutional basis, this court will find it unnecessary to confront a constitutional question.”); State v. Lo, 66 Haw. 653, 657, 675 P.2d 754, 757 (1983) (“[I]f a case can be decided on either of two grounds, one involving a constitutional question, the other a question of statutory construction or general law, this court will decide only the latter.”) (quoting Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S.Ct. 466, 80 L.Ed. 688 (1936)) (Brandeis, J., concurring) (internal quotation marks, ellipses points, and brackets omitted); State v. Tin Yan, 44 Haw. 370, 383, 355 P.2d 25, 32 (1960) (“Courts generally will not pass upon the constitutionality of a law unless necessary to the determination upon the merits of the cause under consideration.”); Territory v. Gaudia, 41 Haw. 213, 214-15 (1955) (“[Cjourts will not pass upon the validity of a statute in any case unless it is necessary to a decision of the case so to do.”) (internal quotation marks and citations omitted); cf. State v. Aguinaldo, 71 Haw. 57, 61-62, 782 P.2d 1225, 1228 (1989) (“A person to whom a statute may be constitutionally applied cannot challenge the statute on the ground that it may conceivably be applied unconstitutionally to others.”) (internal quotation marks and citation omitted). The judicious use of our authority and resources demands that we exercise prudence by generally declining to issue opinions unnecessary to the resolution of the case before us. Cf. In re Mohr, 97 Hawai'i 1, 10, 32 P.3d 647, 656 (2001) (“the only check upon the judicial branch’s exercise of power is its own sense of self-restraint”) (internal brackets, quotation marks and citations omitted). Accordingly, I would decline to address the Miranda issue in this case.